

113 HR 3923 IH: To amend the Adam Walsh Child Protection and Safety Act of 2006 to expand the authority of governmental social service agencies with child protection responsibilities to access the national crime information databases.
U.S. House of Representatives
2014-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3923IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2014Ms. Bass (for herself, Ms. Chu, Ms. Clarke of New York, Mr. Rangel, Mr. Grijalva, Mr. Cárdenas, Mr. Cook, Ms. Slaughter, Mr. McDermott, and Mr. Langevin) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Adam Walsh Child Protection and Safety Act of 2006 to expand the authority of governmental social service agencies with child protection responsibilities to access the national crime information databases.1.Expansion of authority of governmental social service agencies with child protection responsibilities to access the national crime information databasesSection 151(a)(2) of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16961(a)(2)) is amended by striking , to be used by such agencies only in investigating or responding to reports of child abuse, neglect, or exploitation.